DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “setting first current data to a known current data”. It is unclear as to what is meant by “known” data. More specifically, it is unclear as to whether “known” data is existing data or another form of data. Additionally, it is unclear as to what is meant by “known current data”, “3D image”, and “the ultrasound image” in that it is unclear as to whether they are intended to represent the same or different data. The specification does not clarify this discrepancy and merely restates “setting first current data to a known current data”. For the current purposes of examination, examiner takes “setting” and “known current data” to mean performing the process on existing data but clarification of the claim language is required. 

Regarding claim 11, the claim recites “wherein the trained systems comprise neural networks other than deep learning neural networks.” The specification does not elaborate the nature of the neural network applicant intends and merely restates that the networks  are “other than” deep learning neural networks in [0019]. It is therefore unclear which specific neural networks applicant intends to use which differ from deep learning neural networks. 
Regarding claim 12, the claim recites “wherein the neural networks rely on region specific classifiers.” It is unclear as to how a neural network differs from a classifier, and therefore, unclear how a neural network relies on a classifier.  Additionally, it is unclear if the claim is intended to define a neural network. The specification simply restates this language without clarification, but also identifies that the neural network itself is a classifier (i.e., repeated use of the phrase “neural network classifier”). For each of these reasons, the limitation is indefinite.
Regarding claim 13, the claim recites “wherein the neural networks rely on some classifiers that vary with resolution.” It is unclear as to how a neural network differs from a classifier, and therefore, unclear how a neural network relies on “some classifiers.” Additionally, it is unclear if the claim is intended to define a neural network. The specification simply restates this language without clarification, but also identifies that the neural network itself is a classifier (i.e., repeated use of the phrase “neural network classifier”). For each of these reasons, the limitation is indefinite.
Regarding claim 14, the claim recites “wherein the neural networks rely on some classifiers that remain constant with changes in resolution.” It is unclear as to how a neural network differs from a classifier, and therefore, unclear how a neural network relies on “some classifiers.”  Additionally, it is 
Regarding claim 16, the claim recites “a plurality of trained software processes” and “the plurality of trained software systems”. It is unclear as to whether these limitations are referring to the same element of the claim or whether the “trained software systems” is a separate/new element. Additionally, there is insufficient antecedent basis for the limitation “trained software systems” in the claim. 

	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental process(es) without significantly more.
	
With regard to independent Claim 1:
Step 1: the claim recites an apparatus
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites “setting first current data to a known current data”, “extracting therefrom objects of interest at the current resolution”, “objects of interest extracted with a likelihood above a known threshold”, “determining data relating to each extracted object of interest to result in first current data”, “stopping the iterative process”, “setting the current resolution to a finer resolution and returning to the start of the iterative MPEP 2106.04(a)(2).
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “providing a 3D image” to perform the abstract idea.
The additional limitation “setting current resolution to a first coarse resolution” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. 
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 1 is directed to non-eligible subject matter.

With regard to Claim 3, the limitation(s) “3D image is one of an Ultrasound image, a CT image, an MRI image, and a PETScan image” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 4, the limitation(s) “3D image comprises an ultrasound image and wherein pre-processing comprises denoising the 3D image to produce a 3D image having a current resolution”   merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 5, the limitation(s) “pre-processing comprises region enhancement of the 3D image to produce a 3D image having a current resolution and with contrast enhancement between regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 6, the limitation(s) “wherein objects of interest comprise organs of interest and fluid regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 7, the limitation(s) “fluid classification of extracted fluid regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 8, the limitation(s) “determining data relating to each extracted object of interest comprises comparing a likelihood that a first extracted object of interest against a known threshold and when the likelihood is below the known threshold excluding data relating to the first 
With regard to Claim 9, the limitation(s) “determining data relating to each extracted object of interest comprises comparing a likelihood that a first extracted object of interest is an object of interest against a known threshold and when the likelihood is above the known threshold including data relating to a location and orientation of the first extracted object of interest within the first current data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 10, the limitation(s) “each iteration of the iterative process relies upon a different trained system, the different trained system trained at a resolution appropriate to a current resolution associated with an iteration during which the different trained system is relied upon” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 11, the limitation(s) “the trained systems comprise neural networks other than deep learning neural networks” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 12, the limitation(s) “the neural networks rely on region specific classifiers” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 13, the limitation(s) “the neural networks rely on some classifiers that vary with resolution” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.

With regard to Claim 15, the limitation(s) “the iterative process is stopped, identifying potential internal bleeding based on the determined data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 18, the limitation(s) “the plurality of trained software processes comprise neural networks” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiach (US 2009/0226057). 

With respect to claim 1, Mashiach discloses in at least Figs. 4A and 6, a method comprising: 
providing a 3D image (Para [0047], “In some embodiments, imager 110 or image processor 101 may combine one or more images or series of images to create a 3D image, which may also be referred hereinafter as volume data, of an area of interest of a body or body part such as, for example, a blood vessel 114.”); 
setting current resolution to a first coarse resolution (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels” Wherein the initial resolution of the hierarchical segmentation model sets a current resolution as an initial coarse resolution); 
setting first current data to a known current data (Para [0047], “Image processing device 101 may be connected to an external or ex vivo diagnostic imager 110, such as, for example, a computerized tomography (CT) device, magnetic resonance (R) device, ultrasound scanner, CT Angiography, magnetic resonance angiograph, positron emission tomography or other imagers 110…. imager 110 or image processor 101 may combine one or more images or series of images to create a 3D image, which may also be referred to hereinafter as volume data, of an area of interest of a body or body part such as, for example, a blood vessel 114.” Wherein the volume data is further used for the preprocessing steps and postprocessing steps, and wherein the volume data is seen as a first current data being set as a known current data and wherein the initial data is interpreted as a known or existing current data in the form of CT, ultrasound, or MRI (three-dimensional/volume data), as best understood in view of indefinite limitations); 
iterating an iterative process (Para [0103], “In accordance with some embodiments of the disclosure, the steps are not shown in any particular sequence as the segmentation process may be iterative with some steps being performed a plurality of times, and not necessarily one step after another.”) comprising the steps of: 
pre-processing the ultrasound image in accordance with the current resolution (Para [0005], “The first step is preprocessing by an algorithm (Hybrid Edge Preserving Algorithm (HEPA)) that is used as an edge-preserving filter that may be applied to smooth an image without degrading its edges” Wherein the hierarchical segmentation (vessels segmentation 608) is not seen to be performed until after the preprocessing step (image filtering 601), and thus, the preprocessing step is seen to be performed with the current imaging resolution, and wherein the hierarchical segmentation comprises gradually changing the resolution from very coarse to very fine); 
providing the pre-processed ultrasound image and the current data to a trained system for extracting therefrom objects of interest at the current resolution, the objects of interest extracted with a likelihood above a known threshold (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” Wherein, a trained system consisting of classifiers for extracting textural information from an object of interest representative of the object of interest to be used in a later region growing stage is at a current resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel); 
determining data relating to each extracted object of interest to result in first current data (Para [0005], “The texture calculations in the method of segmentation may be performed as a preprocessing step, and/or "on the fly", at specific sub regions, in order to increase accuracy and improve quality of the resulting image. The region growing determination in the method of segmentation is based on texture images and texture calculations” Wherein the extracted region for segmentation is seen as the first current data);
when the current resolution is a finest resolution, stopping the iterative process (Para [0132], “In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations.”  Wherein the final stage of the iterative process is seen to use the finest resolution); and 
when the current resolution is other than a finest resolution, setting the current resolution to a finer resolution and returning to the start of the iterative process (Para [0127], “In accordance with an embodiment of the disclosure, the use of a hierarchical segmentation model provides for a relatively fast and effective segmentation method. The segmentation method is divided into several stages each stage comprising its own mesh resolution (going from coarse to fine), its combination of forces, and its forces' parameters, and its own active set of vertices”; (Para [0116], “wherein the deformation process can be stopped either manually (by setting a maximal number of iterations) or using an automatic convergence mechanism.” Wherein the current resolution is seen to be the initial resolution and other than a finest resolution, wherein the second stage is seen as setting the current resolution to a finer resolution, and performing multiple iterations is seen as returning to the start of the iterative process).
Wherein the features cited are understood to be intended for use in conjunction with one another, based on the totality of the disclosure. 

a method according to claim 1 wherein the 3D image is a medical image of an interior region of a body (Para [0005], “The method of segmentation may be used for identifying voxels of tissue, organs and other structures and increasing their value in images produced by medical imagers”; (Para [0054], “According to some embodiments, contrast material, such as contrast material 300, may be used for highlighting subject body or at least part of a body, such as for example a limb; organ(s), such as internal organs, paired organs, symmetrical organs, individual organs; tissue(s), such as a soft tissue, hard tissue; cells; body vessels, such as blood vessel, a tree of blood vessels, alimentary canal, urinary tract, reproductive tract, tubular vessels, receptacles and the like, or any combination thereof.”)

With respect to claim 3, Mashiach discloses a method according to claim 2 wherein the 3D image is one of an Ultrasound image, a CT image, an MRI image, and a PETScan image (Para [0026], “According to some embodiments, the system may include a Computerized Tomography (CT). The system may include a Magnetic Resonance Imaging (MRI). The system may include Ultrasound (US), Computerized Tomography Angiography (CTA), Magnetic Resonance Angiography (MRA), Positron Emission Tomography (PET), PET/CT, 2D-Angiography, 3D-Angiography, X-ray/MRI, or any combination thereof.”)

With respect to claim 4, Mashiach discloses  a method according to claim 2 wherein the 3D image comprises an ultrasound image (Para [0005], “The method of segmentation may operate and grow in 3-dimensional (3D) volumes and not just in 2-dimensions.” Wherein the system is seen to operate on 3D ultrasound images, since, they system includes ultrasound and may operate on 3D volumes) and wherein pre-processing comprises denoising the 3D image to produce a 3D image having a current resolution (Para [0078], “In accordance with an embodiment of the disclosure, Image Filtering may be applied. This step is adapted to smooth the image while preserving the edges of the volume data, which may also be adapted to smooth the image while preserving the edges of the volume data and without further degrading the edges. The Filter may further enhance the true ("real") edges without enhancing image noise.” Wherein the edge-filtering step is seen as a preprocessing step, and wherein the edge smoothing is seen as denoising the 3D image).

With respect to claim 5, Mashiach discloses a method according to claim 2 wherein pre-processing comprises region enhancement of the 3D image to produce a 3D image having a current resolution (Para [0005], “The first step is preprocessing by an algorithm (Hybrid Edge Preserving Algorithm (HEPA)) that is used as an edge-preserving filter that may be applied to smooth an image without degrading its edges” Wherein the hierarchical segmentation (vessels segmentation 608) is performed after the preprocessing step (image filtering 601), and thus, the preprocessing step necessarily performed with the current imaging resolution, and wherein the hierarchical segmentation comprises gradually changing the resolution from very coarse to very fine);  and with contrast enhancement between regions (Para [0040], “As referred to herein, "enhancing an image" and "enhancing image quality", may include improving an image resolution, improving image intensity, improving image contrast, improving attenuation of an image, improving distinguishing of and between details in an image, increasing clarity in an image, increasing discernment in an image, increasing the ability to detect and/or define recognizable patterns in an image, and/or increasing the ability to detect and/or define recognizable structures in an image. According to some embodiments, enhancing an image quality may result in increasing diagnostic and/or clinical value of the image.” Wherein image contrast enhancement necessarily emphasizes areas between organs or structures (i.e., organs with respect to background), and thus, contrast exists between regions). 

a method according to claim 2 wherein objects of interest comprise organs of interest and fluid regions (Para [0047], “ In some embodiments, a body part may include a urinary tract, a reproductive tract, a bile duct, nerve or other tubular part or organ that may, for example, normally be filled or contain a body fluid.”) 

With respect to claim 7, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 6 comprising fluid classification of extracted fluid regions (Para [0099], “In this step, estimation of various tissue statistics, such as, for example, blood statistics may be performed. Estimation of blood statistics may be used to determine whether the segmentation is correct and is indeed performed on blood volume/blood vessels.” Wherein segmentation consists of pixel classification, and thus, is classification of fluid within an extracted fluid region).

With respect to claim 8, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 2 wherein determining data relating to each extracted object of interest comprises comparing a likelihood that a first extracted object of interest against a known threshold (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” Wherein, a trained system consisting of classifiers is seen to be used for extracting an object of interest at a current resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel) and when the likelihood is below the known threshold (Para [0121], “The CT values may include an upper threshold and/or a lower threshold. According to some embodiments, the CT values may be measured, for example, in units of intensity, HU, and the like.”) excluding data relating to the first extracted object of interest from the first current data (Para [0076], “The preprocessing stage comprises the following steps: Image Filtering 501, Vessel Enhancement 502, Texture Analysis 503, Bone Removal 504, Blood Artery Identification 505, and Stent Identification and Removal 506”; (Para [0092], “This step comprises bone removal from the volume data by using adaptive threshold segmentation based on prior knowledge and heuristics on bone properties such as location and distribution”; (Para [0096], “In this step, stents, if existing, are identified and removed from the volume data. The step comprises the use of adaptive threshold segmentation, along with heuristics, on such characteristics as location and shape, to extract the stents from the volume data.”)

With respect to claim 9, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 8 wherein determining data relating to each extracted object of interest comprises comparing a likelihood that a first extracted object of interest is an object of interest against a known threshold (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then minimum distance to that pixel.” Wherein, a trained system consisting of classifiers is seen to be used for extracting an object of interest at a current resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel) and when the likelihood is above the known threshold (Para [0121], “The CT values may include an upper threshold and/or a lower threshold. According to some embodiments, the CT values may be measured, for example, in units of intensity, HU, and the like.”) including data relating to a location and orientation of the first extracted object of interest within the first current data (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”)

With respect to claim 10, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 1 wherein each iteration of the iterative process relies upon a different trained system, the different trained system trained at a resolution appropriate to a current resolution associated with an iteration during which the different trained system is relied upon (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each classifier is associated with a current resolution also associated with the iteration/stage of the iterative process and thus is “appropriate” to the current classification stage in the process, as best understood in view of indefinite limitations).

With respect to claim 11, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 10, wherein the trained systems comprise neural networks other than deep learning neural networks (Para [0097], “The segmentation stage includes segmentation of blood volume in the image, which may include arteries, and comprises the following steps: Estimate Blood Statistics 507, and Vessels Segmentation 508”; (Para [0099], “...various methods... may be used and may include, for example, k-mean clustering, fuzzy logic, Gaussian Mixture Models (GMM), Hidden Markov Fields, Neural Networks, and the 


With respect to claim 12, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks rely on region specific classifiers (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each classifier is seen to be associated with a specific region type).

With respect to claim 13, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks rely on some classifiers that vary with resolution (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution)

With respect to claim 14, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks rely on some classifiers that remain constant with changes in resolution (Para [0090], “The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” The Mahalanobis classifier is not disclosed as changing according to resolution and therefore is understood to remain constant regardless of changes in resolution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mashiach (US 2009/0226057), in view of Shmatukha (US 2013/0079626)). 

With respect to claim 15, Mashiach teaches a method according to claim 1. 
when the iterative process is stopped, identifying potential internal bleeding based on the determined data.
In the same field of diagnostic imaging, Shmatukha teaches when the iterative process is stopped, identifying potential internal bleeding based on the determined data (Para [0038], “The data obtained during image acquisition may then be used to calculate a dynamic contrast enhancement map….the described methodology can be used to differentiate between any areas with different perfusion or washout properties under any circumstances--e.g., tumor neovasculature or residual (after treatment) tumor vs. healthy tissue, ischemic (for any reason) tissue vs. normal tissue, infarcted myocardium or hemorrhagic brain vs. normal ones” Wherein after segmentation is performed internal bleeding (brain hemorrhaging) is identified).   
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include the identification of internal bleeding because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Shmatukha teaches the enhancement of image contrast for the determination of abnormal tissues through the use of contrast enhancement maps. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal bleeding of a patient as taught by Shmatukha would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy for border delineation as taught by Shmatukha. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mashiach (US 2009/0226057).

With respect to claim 16, Mashiach teaches a computer aided diagnostic system comprising: a plurality of trained software processes, each for operating at a higher resolution to extract from three dimensional image data first data relating to an object of interest (Para [0015], “According to some embodiments, there is provided a device for medical imaging of a structure that includes an image processing module adapted to create a three dimensional image of a structure within the living tissue and to use image data correlated to the structure to enhance image quality such that an image with an attenuation value below a threshold value results in a recognizable image. The three dimensional image mesh may be resampled to a given resolution and with a given tolerance. The segmentation usually requires keeping a given resolution, through automatic mesh adaptation, during the deformation process.” Wherein the imaged structure within a living tissue is seen as the object of interest), the plurality of trained software systems each trained at a different known resolution and each for receiving iteration data based on results of operation of a previous lower resolution trained software system of the plurality of trained software systems, the iteration data providing approximate location information relating to a detected object of interest (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification with one distinct resolution, wherein the next stage is seen as a second classification with a different distinct resolution, wherein the third stage is seen as a third classification with a different distinct resolution, wherein the final stage is seen as the fourth classification with a different distinct resolution, and wherein each of the first, second, third, and fourth classifications constitute a plurality of trained software processes/systems, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution; (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”)
Additionally, it would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include multiple classifiers, each trained with a specific known resolution to improve targeted training, image segmentation, and image enhancement accuracy. It is further noted that the mere duplication of classifiers has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04 (VI)(B), Duplication of Parts). 

With respect to claim 17, Mashiach teaches a computer aided diagnostic system according to claim 16 wherein each of the plurality of trained software processes is trained for detecting objects of interest (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification for classifying large objects like an aorta, wherein the next stage is seen as a second classification for classifying medium sized arteries, wherein the third stage is seen as a third classification for classifying small vessels, wherein the final stage is seen as the fourth classification to accurately extract border locations, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, wherein each the classifier type is seen to vary with resolution, and wherein each classifier is seen to classify a specific object(s) of interest; (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”) and wherein for each detected object of interest of the detected objects of interest, filtering is performed to 
determine a likelihood that said detected object of interest is an object of interest and when the likelihood is below a threshold likelihood removing said object of interest from the detected objects of interest (Para [0078], “The HEPA filter examines neighbors of each voxel and classifies them into several classes (groups), such as, for examples, peers and non-peers. The filter uses a classifier that can reliably classify the voxels into the said groups. The smoothing is then performed by considering only the group members associated with the voxel being filtered--voxels belonging to the other groups are ignored (or used later on for edge enhancement). The said smoothing operation is performed by putting more weight on similar neighboring voxels and less weight on less similar neighboring voxels. The said similarity may be measured according to gray level values, color values, pixel values of several modalities, and the like, or any combination thereof” Wherein the measurement of similarity is seen as determining a likelihood and the “ignored” groups are below the threshold qualifying as “neighbors.” 

With respect to claim 18, Mashiach teaches a computer aided diagnostic system according to claim 17 wherein the plurality of trained software processes comprise neural networks (Para [0097], “The segmentation stage includes segmentation of blood volume in the image, which may include arteries, and comprises the following steps: Estimate Blood Statistics 507, and Vessels Segmentation 508”; (Para [0099], “In order to determine blood statistics, various methods, either known in the art or to be developed in the future may be used and may include, for example, k-mean clustering, fuzzy logic, Gaussian Mixture Models (GMM), Hidden Markov Fields, Neural Networks, and the like, or any combination thereof.”

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiach (US 2009/0226057), in view of Carneiro (US 2009/0093717). 

With respect to claim 19, Mashiach teaches a method comprising: 
providing a trainable system comprising a first trainable system and a second other trainable system, each for being provided an initial estimation and for detecting objects of interest within an image (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution; 
providing a same image having a second resolution finer than the first resolution and second object of interest data indicative of a presence and a location of the object of interest at the second resolution (Para [0011], “According to some embodiments, the three dimensional image data may include vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation method wherein each stage of segmentation comprises a finer resolution than the last, thus, this is seen as a second resolution finer than the first resolution for determining the location and presence of objects of interest at a second resolution;
However, Mashiach does not teach providing training data comprising an image having a known first resolution and first object of interest data indicative of a presence and a location of an object of interest; 
training the first trainable system based on the first object of interest data; and 
training the second trainable system based on the image and the second object of interest data.
In the same field of diagnostic imaging, Carneiro teaches providing training data comprising an image having a known first resolution (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is provided, such as the same data set down sampled to different resolutions” Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”) and first object of interest data indicative of a presence and a location of an object of interest (Para [0034], “In one embodiment, the probabilistic model is formed from a plurality of probabilistic boosting tree classifiers. Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”); 
training the first trainable system based on the first object of interest data (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)     ; and 
training the second trainable system based on the image and the second object of interest data (Para [0030], “The classifier may include a plurality of models or classifiers (e.g., detectors) operable together or independently. For example, different probabilistic models are trained for different fetal anatomy”; (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)  
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.
	

With respect to claim 20, Mashiach teaches a method according to claim 19 wherein trainable system comprising a third trainable system and comprising: 
providing a same image having a third resolution finer than the second resolution and third object of interest data indicative of a presence and a location of the object of interest at the third resolution (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation as disclosed in Para [0132]); 
However, Mashiach does not teach training the third trainable system based on the image and the third object of interest data.
In the same field of diagnostic imaging, Carneiro teaches training the third trainable system based on the image and the third object of interest data (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”)
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793